June 28, 2021

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 













In the Claims:

1.    (Previously presented) A back panel of a motor vehicle seat element successively including a layer of expanded foam, at least one thermal device disposed over the layer of expanded foam, a layer of non-expanded foam disposed over the at least one thermal device, and a layer of paint disposed over the layer of non-expanded foam.

2.    (Original) The back panel of claim 1, wherein the thermal device comprises at least one heating thermal element.

3.    (Original) The back panel of claim 1, wherein the thermal device comprises at least one cooling thermal element.

4.    (Original)    The back panel of claim 1, wherein the thermal device comprises thermal paint.

5.    (Original)    The back panel of claim 1, wherein the thermal device comprises a thermal film.

6.    (Original)    The back panel of claim 1, wherein the thermal device comprises at least one thermal element formed by printing.



8.    (Original)    The back panel of claim 1, wherein the thermal device is a thermal fabric.

9.    (Original)    The back panel of claim 1, wherein said panel comprises at its outer surface a varnish layer.

10.    (Original) The back panel of claim 1, wherein said panel is a panel for regulating the temperature of spaces located in second and third rows respectively equipping seats of first and second rows.

11.    (Canceled) 

12.    (Canceled)

13.   (Canceled)

14.   (Previously presented) A back panel of a motor vehicle seat element successively including a layer of expanded foam, at least one thermal device disposed on the layer of expanded foam, a layer of non-expanded foam disposed on the at least one thermal device, and a layer of paint disposed on the layer of non-expanded foam.


16. (Previously presented) The back panel of claim 14, wherein the thermal device comprises at least one cooling thermal element.
  
17. (Previously presented) The back panel of claim 14, wherein the thermal device comprises thermal paint.
  
18. (Previously presented) The back panel of claim 14, wherein the thermal device comprises a thermal film.
  
19. (Previously presented) The back panel of claim 14, wherein the thermal device comprises at least one thermal element formed by printing.
 
20. (Previously presented) The back panel of claim 14, wherein the thermal device comprises at least one Peltier- effect element.
  
21. (Previously presented) The back panel of claim 14, wherein the thermal device is a thermal fabric.
  
22. (Previously presented) The back panel of claim 14, wherein said panel comprises at its outer surface a varnish layer.





















Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/            Primary Examiner, Art Unit 3636